UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6640



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MENUS B. FFRENCH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CR-92-304-G, CA-98-999-1)


Submitted:   July 22, 1999                  Decided:   July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Menus B. Ffrench, Appellant Pro Se. Angela Hewlett Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Menus B. Ffrench seeks to appeal the district court’s order

denying his motion filed under 18 U.S.C. § 3553(b) (1994) and 18

U.S.C.A. § 3582 (West 1985 & Supp. 1999).     We have reviewed the

record and the district court’s opinion and find no reversible

error.   As the district court correctly noted, it did not have the

authority to reduce Ffrench’s sentence because the Government has

not moved for a reduction, see 18 U.S.C. § 3582(c); Fed. R. Crim.

P. 35(b), and because 18 U.S.C. § 3553(b) is not a mechanism for

reducing a sentence on collateral review.   Accordingly, we affirm.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2